         Case 1:17-cv-06221-KPF Document 395 Filed 12/10/20 Page 1 of 2



   quinn emanuel trial lawyers | new york




                                                               MEMO ENDORSED
December 9, 2020

VIA ECF

The Honorable Katherine Polk Failla
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:    Iowa Pub. Emps.’ Ret. Sys. et al. v. Bank of Am. Corp. et al., No. 17-cv-6221 (KPF)

Dear Judge Failla:

        In connection with Plaintiffs’ letter motion regarding the discovery dispute concerning
Defendants’ transactional data productions, Plaintiffs respectfully request leave to file certain
exhibits with redactions and under seal pursuant to paragraph 9(c)(i) of this Court’s Individual
Rules of Practice.
        The attached Exhibits 2, 4-7, 9-10, 14-16 include or discuss material that has been
designated Confidential, Highly Confidential, and/or Highly Confidential Data under the
Protective Orders in this case. See ECF Nos. 150; 228. The Protective Order requires that “[i]n
the event that Counsel for any Party determines to file or submit in writing to the Clerk of
Court’s office or file on ECF any Protected Material, or any papers containing or making
reference to the substance of such material or information, the Party shall request to file such
documents or portions thereof containing or making reference to such material or information in
redacted form or under seal.” See ECF No. 150, § 9. Accordingly, Plaintiffs request leave to file
Exhibit 2 with redactions and Exhibits 4-7, 9-10, 14-16 under seal.
        Similarly, attached Exhibit 11 contains Plaintiffs’ communications with counsel for the
22 funds who raised concerns in Fall 2019 about the potential for disclosure of their trading
records contained within Defendants’ stock lending databases. See ECF Nos. 193, 199. These
communications may contain information sensitive to these funds, including information about
the size of their aggregate notional trading value. Information about the funds’ trading is the
type of information covered by the Highly Confidential Data designation under the Supplemental
Stipulated Protective Order (ECF No. 228, § 2.3), thus Plaintiffs accordingly seek leave to file
Exhibit 11 under seal.
Respectfully submitted,
/s/ Michael B. Eisenkraft                          /s/ Daniel L. Brockett
Michael B. Eisenkraft                              Daniel L. Brockett
COHEN MILSTEIN SELLERS & TOLL                      QUINN EMANUEL URQUHART &
PLLC                                               SULLIVAN, LLP
         Case 1:17-cv-06221-KPF Document 395 Filed 12/10/20 Page 2 of 2




Application GRANTED. The exhibits to Plaintiffs' motion to compel
enumerated above shall be filed under seal, viewable only to the
Court and the parties.

Dated:    December 10, 2020            SO ORDERED.
          New York, New York



                                       HON. KATHERINE POLK FAILLA
                                       UNITED STATES DISTRICT JUDGE
